Fourth Court of Appeals
                                San Antonio, Texas
                                     February 21, 2014

                                   No. 04-13-00194-CV

                                      Eusebio VEJIL,
                                         Appellant

                                              v.

                                       Rosita VEJIL,
                                         Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-20186
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court